On the Court’s own motion, appeal, insofar as taken from the November 7, 1991 order of the Appellate Division, dismissed, without costs, upon the ground that no substantial constitutional question is directly involved and, insofar as taken from the November 27, 1991 judgment of Supreme Court, dismissed, without costs, upon the ground that the November 7, 1991 Appellate Division order is the final appeal-able paper in this action (see, CPLR 5611). Motion for leave to appeal denied. Motion for a stay dismissed as academic.